                                                             1 David Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Tel: (702) 880-5554
                                                                 Fax: (702) 385-5518
                                                             7   dkrieger@hainesandkrieger.com
                                                             8   smiller@hainesandkrieger.com
                                                             9
                                                               Attorneys for Plaintiff
                                                            10 STANLEY R. BANTA
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                     UNITED STATES DISTRICT COURT
                           Henderson, Nevada 89123




                                                            12                            DISTRICT OF NEVADA
                                                            13
                                                                 STANLEY R. BANTA,                      Case No. : 2:18-cv-02062-JAD-PAL
                                                            14
                                                            15                     Plaintiff,           STIPULATION AND ORDER TO
                                                                                                        EXTEND TIME FOR PLAINTIFF TO
                                                            16 v.                                       RESPOND TO DEFENDANT TRANS
                                                            17                                          UNION, LLC’S MOTION TO
                                                                 TRANS UNION, LLC and OCWEN             DISMISS PLAINTIFF’S FIRST
                                                            18
                                                                 LOAN SERVICING, LLC,                   AMENDED COMPLAINT
                                                            19
                                                                                   Defendant.                       (First Request)
                                                            20
                                                            21
                                                            22                                  STIPULATION

                                                            23         Plaintiff STANLEY R. BANTA (“Plaintiff”) and Defendant TRANS
                                                            24
                                                                 UNION, LLC (“TRANS UNION, LLC”) (collectively the “Parties”) respectfully
                                                            25
                                                            26 submit the following Stipulation to allow Plaintiff an extension of time to file a
                                                            27
                                                                 response or opposition to Defendant Trans Union LLC’s Motion to Dismiss
                                                            28
                                                             1 Plaintiff’s First Amended Complaint and Memorandum of Points and Authorities
                                                             2
                                                                 in Support (“Motion”). The Motion was filed on January 4, 2019 as ECF Docket
                                                             3
                                                             4 No. 15, and the current deadline to respond is January 18, 2019.
                                                             5         The Parties hereby stipulate and agree that Plaintiff shall have until
                                                             6
                                                                 February 11, 2019 to file an opposition or respond to the Motion. The Reply
                                                             7
                                                             8 brief, if any, will be due February 18, 2019.
                                                             9
                                                                       This Stipulation is requested to allow the Parties to pursue settlement
                                                            10
                                                                 discussions. This is the Parties first request for an extension.
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12         IT IS SO STIPULATED.
                                                            13
                                                                 Dated January 17, 2019.                     Dated January 17, 2019.
                                                            14
                                                            15 /s/ Shawn W. Miller                           /s/ Jason Revzin                 .
                                                                 Shawn W. Miller, Esq.                       Jason Revzin, Esq.
                                                            16 Haines & Krieger, LLC                         Lewis Brisbois Bisgaard & Smith LLP
                                                            17 8985 S. Eastern Avenue                        6385 S. Rainbow Blvd.
                                                                 Suite 350                                   Suite 600
                                                            18
                                                                 Henderson, Nevada 89123                     Las Vegas, NV 89118
                                                            19
                                                                 Attorneys for Plaintiff                     Attorneys for Defendant TransUnion,
                                                            20
                                                                                                             LLC
                                                            21
                                                            22                                          ORDER
                                                            23
                                                            24         IT IS SO ORDERED.
                                                            25
                                                                                                                  ____________
                                                            26                                           UNITED STATES DISTRICT JUDGE
                                                                                                         Dated: January 18, 2019.
                                                            27
                                                                                                         DATED: ___________________________
                                                            28
